Citation Nr: 0026655	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-03 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the 0 percent disability rating assigned from August 
13, 1996, and the 30 percent disability rating assigned from 
July 24, 1998, for the appellant's service-connected human 
immunodeficiency virus (HIV), are appropriate.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel

INTRODUCTION

The appellant served on active duty from March 1983 to March 
1987.

This appeal arises from a May 1998, Department of Veterans 
Affairs Regional Office (VARO), Montgomery, Alabama rating 
decision which granted entitlement to service connection for 
HIV, and assigned a 0 percent disability rating effective 
August 13, 1996.  VARO subsequently increased his disability 
rating from 0 to 30 percent disabling, effective from July 
24, 1998, in a November 1998 rating decision. 

The record does not show that the RO expressly considered 
referral of this case to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.




FINDING OF FACT

Manifestations of the appellant's service-connected HIV have 
included a T4 cell count of less than 200 from August 13, 
1996, but do not include refractory constitutional symptoms 
and pathological weight loss or AIDS-related opportunistic 
infection or neoplasm.


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent, but no 
higher, at any time during the appeal period beginning August 
13, 1996 for HIV have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.88b 
Diagnostic Code 6351 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Regarding his claim for a higher rating, the Board finds that 
the appellant has satisfied his statutory burden of submitting 
evidence which is sufficient to justify a belief that his 
claim is "well-grounded."  38 U.S.C.A. § 5107(a) (West 1991) 
and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  It is also 
clear that the appellant's claim has been adequately developed 
for appellate review purposes by VARO, and that the Board may 
therefore proceed to disposition of the matter.

In evaluating requests for increased ratings, the Board 
considers all of the medical evidence of record, including the 
appellant's relevant medical history.  Peyton v. Derwinski, 1 
Vet.App. 282 at 287 (1991).  Disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
(1999) requires that each disability be viewed in relation to 
its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(1999) requires that medical reports be interpreted in light 
of the whole recorded history.  Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  

The Board notes that it has characterized the issue on appeal 
in order to comply with the recent opinion by the Court in 
Fenderson.  In that case, the Court held, in pertinent part, 
that the RO had never properly provided the appellant with a 
statement of the case concerning an issue, as the document 
addressing that issue "mistakenly treated the right-testicle 
claim as one for an '[i]ncreased evaluation for service[- 
]connected ... residuals of surgery to right testicle' ... 
rather than as a disagreement with the original rating award, 
which is what it was."  The Court then indicated that "this 
distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a statement of the case. Id. at 132.

In this case, the appellant's pleadings clearly indicate that 
he is aware that his appeal involves the RO's assignment of 
an initial disability evaluation.  Consequently, the Board 
sees no prejudice to the veteran in characterizing the issue 
on appeal to properly reflect the appellant's disagreement 
with the initial disability evaluation assigned to his 
service-connected disability.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In this case, the RO granted service connection and originally 
assigned a 0 percent disability evaluation for HIV in a May 
1998 rating decision, effective as of August 13, 1996, the 
date of receipt of his claim, and subsequently assigned a 30 
percent disability rating, effective July 23, 1998, in a 
November 1998 rating decision. 

The Board will first review the appellant's pertinent medical 
history.

Private physician reports dated in April 1996 from Derek 
Holcombe, M.D., reported that laboratory tests revealed low 
WBC, RBC, HGB, HCT, PLT, Ferritin, and B12.  Chest x-ray 
revealed that his heart, lungs and mediastinum were normal 
for his age.

Treatment records from the appellant's private physician, 
John C. Blythe, M.D., revealed that he was referred from Dr. 
Holcombe.  A May 1996 entry reported that he had anemia, and 
decreased WBC and platelets.  His weight was 195 pounds.  A 
May 1996 bone marrow pathology report indicated that he had a 
history of anemia with pancytopenia and a slightly decreased 
B12 level.  The bone marrow aspirate/biopsy revealed 
normochromic normocytic anemia with pancytopenia suggestive 
of chronic infections, autoimmune disorders, hypersensitivity 
reactions, or hypersplenism.  No leukemia, lymphoma, or 
metastatic tumor was identified.  Special stains for iron 
showed reduced but stainable iron.  The examiner reported no 
evidence of megaloblastic marrow changes.  A liver spleen 
scan was also performed May 1996.  The reason for examination 
was pancytopenia.  

The impression was of diminished uptake in the spleen when 
compared to the liver in the posterior projection suggesting 
some reversal of blood flow, otherwise the liver/spleen scan 
was normal.  An HIV test revealed the presence of antibodies 
to HIV.  A May 1996 letter from Dr. Blythe revealed that the 
appellant provided a history of a positive test for HIV 
infection during service 10 years earlier.  Dr. Blythe 
indicated that, after a fairly extensive work-up, including a 
bone marrow test, he ordered an HIV test which confirmed the 
diagnosis of AIDS.  He reported that basically the 
appellant's parameters included "pancytopenia, marked 
fatigue, abnormal liver tests, and minimal weight loss."  

Records regarding the appellant's claim for Supplemental 
Security Income (SSI) Disability Benefits from May 1996 to 
June 1996 revealed that the appellant complained of shortness 
of breath, fatigue and dizziness.  The SSI decision stated 
that no secondary diagnosis has been established.

VA treatment records were submitted.  A June 1996 entry 
reported that the appellant claimed that he had been "pretty 
good" until the last couple of months when he noted fatigue.  
He denied fever and abdominal pain.  He noted sinus symptoms 
and cough with exertion.  He reported that he had lost 10 
pounds in the last week.  He weighed 188 pounds on 
examination.  He was treated with 3TC and AZT.  Laboratory 
reports taken in May 1996 reported CD4 of 5 absolute.  

A VA examination was conducted in September 1996.  It was 
noted that the appellant was found to be HIV positive on a 
routine examination in the spring of 1996.  He denied thrush, 
diarrhea, skin lesions, or pneumonia.  He claimed that he 
began to feel very tired in November 1995 and started to 
sleep a lot.  He went to the VA in early summer, and was 
found to be anemic with a T4 count of 4.  He indicated that 
he was being treated with AZT, and another anti HIV 
medication and antibiotic.  The diagnoses were HIV positive, 
and CD4 count 158 (low). 

A VA examination was also conducted in September 1998.  The 
appellant reported no evidence of recurrent opportunistic 
infection except for shingles on his chest on two occasions.  
He did have some recurrent diarrhea and night sweats.  He had 
had no pneumonia.  He reported some loss of feeling in his 
hands which he described as tingling.  He claimed his energy 
level was about 20 percent of normal.  His weight had gone 
from 187 to 227 pounds so he had actually gained weight.  He 
claimed that he took 4 types of medication but could not 
recall the names.  The T-helper cell count was 189, normal 
being 525 to 1241.  The evaluation of the lymphocytes and 
white count were normal.  T suppressor cells were elevated.  
The T4 to T8 ratio was 0.15 with normal being 1.17 to 3.57.  
The T-helper cells, or the C4 cells, were very low at 189, 
normal being 525 to 1241.  The T suppressor cells were 
elevated at 1249, normal being 213 to 920.  The diagnosis was 
HIV related illness.  The appellant had not developed full-
blown AIDS.

At his July 2000 video conference hearing on appeal, the 
appellant testified regarding his HIV symptoms.  He claimed 
that he met the criteria for a 30 percent rating when he 
filed his claim for service connection because his T4 cell 
count was less than 200.  He also reported that he had 
recurrent constitutional symptoms or intermittent diarrhea, 
and that he took medication for the treatment of HIV.  

The appellant's manifestations of HIV-related illness are 
rated under Diagnostic Code 6351. See 38 C.F.R. § 4.88b, 
Diagnostic Code 6351 (1999).  38 C.F.R. § 4.88b, Diagnostic 
Code 6351, provides that a 0 percent disability rating is 
warranted for asymptomatic HIV related illness, following 
initial diagnosis of HIV infection, with or without 
lymphadenopathy or decreased T4 cell count.  A 10 percent 
rating is assignable following the development of definite 
medical symptoms, T4 cell count of 200 or more and less than 
500, and the veteran is on approved medication(s), or; with 
evidence of depression or memory loss with employment 
limitation.  A 30 percent rating is assignable when the 
veteran has recurrent constitutional symptoms, intermittent 
diarrhea, and is on approved medication(s), or; has a minimum 
rating with a T4 cell count less than 200, or Hairy Cell 
Leukoplakia or Oral Candidiasis.  A 60 percent rating is 
assignable when there are refractory constitutional symptoms, 
diarrhea, and pathological weight loss, or; a minimum rating 
following the development of an AIDS-related opportunistic 
infection or neoplasm.  A 100 percent disability rating is 
warranted for AIDS with recurrent opportunistic infections or 
with secondary diseases afflicting multiple body systems; 
HIV-related illness with debility and progressive weight 
loss, without remission, or few or brief remissions.  38 
C.F.R. § 4.88b, Diagnostic Code 6351.

The term "approved medication(s)" includes medications 
prescribed as part of a research protocol at an accredited 
medical institution. 38 C.F.R. § 4.88b, Diagnostic Code 6351, 
Note 1.  Psychiatric or central nervous system 
manifestations, opportunistic infections, and neoplasms may 
be rated separately under appropriate codes if higher overall 
evaluation results, but not in combination with percentages 
otherwise assignable above.  38 C.F.R. § 4.88b, Diagnostic 
Code 6351, Note 2.

A CD4 count is equivalent to the "T4 cell count" referred to 
in Diagnostic Code 6351.

The medical record reveals that the appellant presented with 
symptoms including pancytopenia, marked fatigue, abnormal 
liver tests, and minimal weight loss in mid 1996.  At this 
time, and indeed through the appeal period, his T4 cell count 
was less than 200. He began treatment with approved 
medications including AZT in mid 1996.  Based on this 
evidence, the Board finds that he met the criteria for a 30 
percent rating for HIV beginning on August 13, 1996.  The 
Board also finds that he did not meet the criteria for a 
rating greater than 30 percent at any time during the appeal 
period, that is, prior to, or after, July 24, 1998, because 
the medical evidence did not show HIV associated with 
refractory constitutional symptoms, pathological weight loss, 
or AIDS-related opportunistic infection or neoplasm

Thus, overall, the record affords no basis for an evaluation 
in excess of 30 percent for HIV-related illness at any time.  
In reaching this decision, the Board reiterates that it has 
considered the doctrine of reasonable doubt.  See Gilbert, 1 
Vet. App. 55-56.


ORDER

Subject to the regulatory criteria for the payment of 
monetary benefits, an initial evaluation of 30 percent for 
service-connected HIV, effective August 13, 1996, is granted.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
Board of Veterans' Appeals

 


